COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-165-CR
 
JUAN CANO HERNANDEZ           
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS        
           
           
           
           
           
STATE
------------
FROM THE 211TH DISTRICT COURT OF DENTON
COUNTY
------------
MEMORANDUM OPINION(1)
------------
       
On December 5, 2002, after a jury trial, Appellant Juan Cano Hernandez was
convicted of aggravated kidnapping and sentenced to twenty years' confinement.
He timely filed a motion for new trial on January 3, 2003. His notice of appeal
was therefore due on March 5, 2003.(2) Appellant
did not file his notice of appeal until April 22, 2003; thus, it was untimely.(3)
       
Because the notice of appeal was untimely, we sent a letter to Appellant on May
2, 2003, requesting a response showing grounds for continuing the appeal, as it
appeared we lacked jurisdiction.(4) Appellant did
not respond to this request.
       
A notice of appeal that complies with the requirements of rule 26 is essential
to vest this court with jurisdiction.(5) The
Texas Court of Criminal Appeals has expressly held that without a timely filed
notice of appeal or motion for extension of time, we cannot exercise
jurisdiction over an appeal.(6)
       
Because Appellant's notice of appeal was untimely filed, we dismiss this appeal
for want of jurisdiction.(7)
 
           
           
           
           
           
PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 12, 2003

1. See Tex. R. App. P. 47.4.
2. See Tex. R. App. P. 26.2(a)(2).
3. Id.
4. See Tex. R. App. P. 44.3.
5. Tex. R. App. P. 26.2(a)(2); see Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); York v. State, 69 S.W.3d
792, 794 n.5 (Tex. App.--Fort Worth 2002, no pet.).
6. Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.
7. See Tex. R. App. P. 26.2(a)(2); Tex. R. App.
P. 43.2(f).